Citation Nr: 0909728	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye 
disorder.

2. Entitlement to service connection for vertigo, to include 
as secondary to tinnitus.

3. Entitlement to a disability rating in excess of 10 percent 
for residuals of metallic fragment injury to the left facial 
area with chipped fragments of the right orbit and metallic 
fragments in the left maxilla.

4. Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty service from September 1948 to 
May 1952.

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The rating decision denied service connection for a 
bilateral eye condition and vertigo, as secondary to 
tinnitus, and denied a disability rating in excess of 10 
percent for residuals of an injury of multiple metallic 
fragments, left facial area, with chipped fragments of right 
orbit and metallic fragment left maxilla.  It also granted 
service connection for bilateral hearing loss, with a 
noncompensable (0 percent) disability rating.  The Veteran 
perfected an appeal to the Board.

In December 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.

These matters were before the Board in March 2006 and were 
remanded for further development.

Finally, the Board notes that throughout the course of his 
appeal, and most recently in January 2009, the veteran has 
made statements which may reasonably be construed as a claim 
for a total rating due to individual unemployability by 
reason of service-connected disability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have a current bilateral eye 
disability that is etiologically related to an in-service 
injury or other event.

2. Neither vertigo nor any other condition related to 
dizziness or disequilibrium is etiologically related to the 
Veteran's service or to tinnitus.

3. The Veteran's residuals of metallic fragment injury to the 
left facial area with chipped fragments of the right orbit 
and metallic fragments in the left maxilla include 
manifestations of sinusitis with more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

4. VA audiometric test results show that, during the relevant 
period, the most severe the Veteran's hearing loss has been 
noted to be has been at level IV in his right ear and level 
II in his left ear.


CONCLUSIONS OF LAW

1. A bilateral eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

2. Vertigo was not incurred or aggravated in service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3. The criteria for a 30 percent disability rating, but no 
more, for residuals of metallic fragment injury to the left 
facial area with chipped fragments of the right orbit and 
metallic fragments in the left maxilla, to include sinusitis, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, 4.97 Diagnostic Code 6512 (2008).

4. The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Codes 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, September 2002, July 2003, January 2005, 
March 2006, and February 2007 letters to the Veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, a disability rating, and an effective date, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The March 2006 and February 2007 letters notified the Veteran 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability, and the effect that worsening had on his 
employment and life, and provided examples of the types of 
medical and lay evidence that he could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.  Also, the March 2006 and February 
2007 letters notified the Veteran that his disability rating 
would be determined by applying relevant diagnostic codes.

With respect to the second requirement of Vazquez-Flores, the 
criteria to establish a higher disability rating for 
residuals of metallic fragment injury to the left facial area 
with chipped fragments of the right orbit and metallic 
fragments in the left maxilla, under the diagnostic code 
under which the Veteran is rated, do not involve a specific 
measurement or test result.  Additionally, such diagnostic 
criteria were provided to the Veteran in the December 2003 
Statement of the Case, to which the Veteran replied by way of 
his February 2004 Substantive Appeal.

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision.  The appellant has a right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the Veteran by February 2007.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the Veteran as recently as November 
2008.  Thus, the Board finds that the Veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the Veteran's testimony at his December 
2005 hearing, and written statements from the Veteran and his 
representative.

Also, in its March 2006 remand, the Board instructed the RO 
to provide a VA audio examination to determine the severity 
of the Veteran's bilateral hearing loss, an examination by a 
physician with appropriate expertise to determine the 
etiology of his claimed vertigo/peripheral vestibular 
disorder (diagnosed as multifactorial 
disequilibrium/multifactorial gait imbalance), and a VA 
ophthalmologic examination to ascertain the current severity 
and manifestations of his currently service-connected shell 
fragment wound of the eyes.  With respect to the 
vertigo/peripheral vestibular disorder examination, the 
examiner was to comment on the nature of any current 
disabilities, and whether any such disability as likely as 
not had its origin during the Veteran's period of active 
military service (to include his proximity to a 1951 land 
mine explosion).  With respect to the ophthalmologic 
examination, the examiner was to, if possible, indicate what 
specific symptoms were attributable to the service-related 
residuals of the shell fragment wound of the eyes, as opposed 
to symptoms referable to any nonservice-connected 
disabilities or other problems (such as pseudophakia of the 
right eye, cataracts of the left eye, age-related macular 
degeneration of both eyes, preretinal macular fibrosis of the 
right eye, and bilateral dry eye syndrome).

The Veteran was afforded these examinations in August and 
November 2008, all of which included a review of the entire 
claims file by the examiners.  The examination reports 
contained the opinions and rationales requested by the Board, 
which are discussed below.  Thus, the Board finds that the VA 
examiners and AOJ substantially complied with the Board's 
orders for medical examinations.  See D'Aries v. Peake, 22 
Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-147 (1999).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The Veteran argues that he is entitled to service connection 
for a bilateral eye disorder, and for vertigo, including as 
secondary to tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

A. Bilateral eye disorder

In its March 2006 remand, the Board noted that a March 1954 
rating decision granted service connection for "residuals of 
SFW [shell fragment wound] eyes bil[ateral]," and that a zero 
percent rating was assigned.  The Board also noted that the 
rating decision indicated that while the Veteran's vision was 
normal, many tiny flecks were distributed throughout the 
Veteran's left eye, and that a few flecks were also noted to 
be in his right eye.  The Board furthermore noted that the 
Veteran was notified of this decision in March 1954 and did 
not appeal it, and that a January 1976 rating decision 
confirmed and continued the zero percent rating.  Moreover, 
the Board noted that a review of the record showed that an 
April 1977 rating decision (and several rating decisions 
issued thereafter) did not include a bilateral eye disorder 
among the Veteran's listed service-connected disabilities.  
Rather it appears that such eye disorder was recharacterized 
as being part and parcel of residuals of metallic fragment 
injury to the left facial area with chipped fragments of the 
right orbit and metallic fragments in the left maxilla.  

The Veteran's representative, in the course of the December 
2005 hearing, argued that the Veteran's claim should more 
appropriately be considered as a claim for an increased 
rating.  In a March 2006 letter, the RO requested that the 
Veteran specify what specific eye disorders he was seeking to 
have service connected. 

In an April 2006 statement, the Veteran indicated that he 
believed that night blindness, decreased peripheral vision, 
and cataracts were related to his service-connected eye 
injury.  As the Veteran is essentially claiming entitlement 
to a number of eye disabilities for which he is not service 
connected, the Board will consider the instant claim as one 
for service connection.

April 1952 service treatment records reflect that, in 
February 1951, the Veteran was knocked unconscious when his 
jeep hit a landmine, and that he suffered injuries including 
shrapnel fragments in the left eye, cheek, jaw, forehead, and 
below the right eye.  He complained of flashes of light in 
the left eye since the injury, but denied pain or blurriness, 
except when bending.  Eye examination was reportedly 
negative.  In November 1951 he complained of visual 
disturbance consisting of the perception of a small ball of 
light traveling from right to left.  

On April 1952 separation examination, the Veteran was noted 
to have had minute foreign bodies embedded in the left 
conjunctiva.  There was no other evidence of an eye disorder 
and vision was correctable to 20/30.  

A June 1953 VA examination indicates a diagnosis of foreign 
bodies, retained, small, multiple, face, forehead, and both 
orbits, incurred in combat due to explosion of land mine in 
February 1951. 

Eye examination by a private examiner in February 1954 was 
essentially negative with the exception of a finding of 
superficial flecks in the bulbar conjunctiva of the left eye 
and corneas of both eyes. 

VA and private treatment records from September 2002 to July 
2008 indicate a number of diagnoses with respect to the eyes, 
including the following: dry eyes; pseudophakia; astigmatism; 
cataract; refractive error; dry eye syndrome; presbyopia; 
history of shrapnel injury to the left eye, resulting in 
embedded shrapnel pieces in the subconjunctiva of the left 
eye, stable; and history of ocular allergy.  They also 
indicate that the Veteran underwent an extracapsular cataract 
extraction by phacoemulsification with the insertion of a 
tropic lens implant with Gills SLic incision, left eye, in 
February 2004.  

March 2007 VA treatment records indicate that the Veteran 
notified a nurse of having double vision in the right upper 
visual field when he looked far away.  It was noted that the 
Veteran had no pain, flashes, or floaters.  On examination, 
extraocular muscles were intact, and pupils were equal and 
reactive, visual field was normal to confrontation, and 
visualization was good at 10 feet.

The Veteran was afforded a VA examination of the eyes in 
August 2008.  On examination, visual symptoms of the eyes 
included blurring and floaters.  Corrected near and far 
vision of both eyes was 20/20.  There was no visual field 
defect, no homonymous hemianopsia, and no scotoma in ether 
eye.  Pseudophakia was noted for both eyes.  There was noted 
to be healed injury of the eye, with residual of the injury 
shrapnel in conjunctiva of the left eye, and faint corneal 
scars of the left eye.  It was also noted that the Veteran 
had subconjunctival shrapnel of the left eye, not 
symptomatic, pseudophakia of both eyes, dry eyes, and early 
age-related macular degeneration of both eyes.

The August 2008 VA examiner opined that he could not resolve 
whether pseudophakia was related to an initial shrapnel 
injury, because cataracts could be caused by aging, trauma, 
and diabetes, and, without means to differentiate between 
causes, it would be speculative to report of the etiology of 
the condition.  The examiner also opined that dry eye was 
less likely than not related to the Veteran's service injury, 
as dry eye worsened with aging and decreased blink response, 
but rarely could be exacerbated by subtle trauma or irregular 
conjunctiva surface.  Furthermore, the examiner opined that 
early age-related macular degeneration of the eyes was not 
related to a service injury, as it was an age-related 
process.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a bilateral eye disorder.  The Veteran has a 
number of current diagnosed bilateral eye disorders, and a 
diagnosis of healed injury of the eye, with residual injury 
of shrapnel in conjunctiva of the left eye.  Also, the record 
reflects that, during service, the Veteran incurred minute 
foreign bodies embedded in the left conjunctiva and small, 
multiple foreign bodies retained in both orbits, due to the 
explosion of a land mine in February 1951.  However, the 
medical evidence does not demonstrate that either the 
multiple foreign bodies retained in both orbits, or the 
minute foreign bodies embedded in the left conjunctiva, are 
etiologically related to pseudophakia, dry eye, macular 
degeneration, or any other bilateral eye disorder.

With respect to the Veteran's diagnosed conditions of 
astigmatism, refractive error; dry eye syndrome, ocular 
allergy, and macular degeneration, there is no indication in 
the medical record that any of these conditions are medically 
related to the Veteran's condition of shrapnel injury to the 
left eye, resulting in embedded shrapnel pieces in the 
subconjunctiva of the left eye, or any other service injury.  
Astigmatism and other refractive errors are not disabilities 
within the meaning of legislation providing compensation 
benefits.  See 38 C.F.R. § 3.303(c).  With respect to dry eye 
and early age-related macular degeneration of the eyes, which 
were diagnosed on August 2008 VA examination, the examiner 
explicitly noted that such disorders were not likely related 
to the Veteran's service injury, as dry eye worsened with 
aging and decreased blink response, but rarely could be 
exacerbated by subtle trauma or irregular conjunctiva 
surface, and macular degeneration of the eyes was an age-
related process.

With respect to the Veteran's diagnosed disorder of bilateral 
pseudophakia, there is no competent medical evidence of 
record relating pseudophakia to the Veteran's left eye 
shrapnel injury, or to any other in-service injury.  The 
August 2008 VA examiner stated that he could not resolve 
whether pseudophakia was related to an initial shrapnel 
injury, because cataracts could be caused by aging, trauma, 
and diabetes, and without means to differentiate between 
causes, it would be speculative to report of the etiology of 
the condition.  Thus, the August 2008 VA examiner's opinion 
does not provide a medical nexus between the Veteran's in-
service eye injuries and pseudophakia.  There is no other 
medical opinion or other competent medical evidence of record 
relating the Veteran's pseudophakia to his shrapnel injury to 
the left eye, resulting in embedded shrapnel pieces in the 
subconjunctiva of the left eye, or to any other service 
injury.  

Furthermore, although the record reflects that during service 
the Veteran incurred small, multiple foreign bodies retained 
in both orbits, the Veteran suffered foreign bodies embedded 
in only the left conjunctiva, not in the right.  Current 
diagnoses indicate that the Veteran has a healed injury of 
the eye, with residual shrapnel in conjunctiva of the left 
eye, but do not indicate residual shrapnel or other residual 
abnormality of the right eye, secondary to the Veteran's in-
service injury.  However, the Veteran has consistently been 
diagnosed as having pseudophakia of both eyes, not just the 
left, which is further evidence weighing against the 
contention that pseudophakia is the result of the Veteran's 
in-service shrapnel injury, rather than being the result of 
other factors.

Thus, the Board finds a preponderance of the evidence to be 
against the Veteran's service connection claim.  Accordingly, 
service connection for a bilateral eye disorder is not 
warranted.

B. Vertigo, to include as secondary to tinnitus

April 1952 service treatment records reflect that, in 
February 1951, the Veteran was knocked unconscious when his 
jeep hit a landmine and suffered injuries including shrapnel 
fragments in the left eye, cheek, jaw, forehead, and below 
the right eye.  The Veteran was noted to have perforation of 
the tympanic membrane.

They also reflect that, in April 1951, he was knocked out for 
several minutes when a gun "back-blasted."  He reported to 
sick call complaining of headache, dizziness, ringing in the 
ears, nervousness, sleeplessness, and diarrhea.  He reported 
being told that his ear drums had burst.

On April 1952 separation examination, and again on May and 
June 1953 VA examinations, the Veteran was noted to have 
anxiety reaction, chronic, moderate, manifested by 
tremulousness, anxiety, headaches, dizziness, ringing in the 
ears, insomnia, and occasional diarrhea.

VA treatment records beginning in November 1996 indicate 
treatment for dizziness and disequilibrium.

On November 1998 computed tomography (CT) scan of the head, 
the Veteran was diagnosed as having no obvious cerebellar, 
cerebral palsy angle, or middle ear lesion seen, and no 
obvious mastoid fluid identified.  It was noted that the 
consult gave the impression of peripheral vertigo, that no 
obvious acute parenchymal insult was identified, and that 
calcification of the basal ganglia was again noted.

December 1998 VA treatment records indicate that the Veteran 
had a history of dizzy spells, that he still had trouble with 
his gait being unsteady when on uneven ground, and that he 
had some disequilibrium when turning if his eyes were closed.  
It was noted that the problem had been unchanged over the 
past 10 years.  The Veteran was diagnosed as having 
multifactorial disequilibrium, secondary to decreased sensory 
of the bilateral lower extremities, and mild frontal lobe 
finding.

The record reflects that the Veteran had a stroke in March 
1999.  VA treatment records indicate that the Veteran 
presented to the VA evaluation clinic with complaints of 
right-sided weakness beginning two days before in the early 
evening, and that he attributed this to sinusitis pressing on 
his brain.  On March 1999 magnetic resonance imaging (MRI) 
study, the Veteran was diagnosed as having age-related 
atrophic changes with periventricular white matter ischemic 
demyelization, atherosclerotic disease, and basal ganglia 
calcifications, with no evidence of intracranial hemorrhage 
or edema, and essentially no interval change from a November 
1998 study.

June 2000 private treatment records indicate that the Veteran 
complained of being off-balance and dizzy.  The Veteran 
reported that he was in his usual state of health until 
around 1988, when he began having trouble with his 
equilibrium, and that he felt that the onset was relatively 
sudden, as one day he was looking over a hill and suddenly 
felt as if he were going to pass out.  It was noted that the 
Veteran's symptoms eventually resolved, but that he would 
have recurrent, nonspecific spells of disequilibrium, and 
that, since December 1997, the Veteran's symptoms had become 
worse.  The private medical examiner gave the opinion that 
the Veteran's imbalance was most likely secondary to probable 
sensory length-dependent peripheral neuropathy, that the 
Veteran's positive Romberg and distal sensory loss implied a 
sensory neuropathy, and that the Veteran did not give a 
history of vertigo.

April 2001 VA notes indicate that vestibular screening was 
negative, but that the Veteran did complain of dizziness with 
bending down and forward and when coming up too fast.  On 
examination, the examiner was unable to elicit dizziness or 
orthostatic responses.  The Veteran was diagnosed as being at 
risk for falls, as evidenced by results of Berg Balance test 
and Dynamic Gait.  It was noted that factors contributing to 
falls included lower extremity weakness, general 
deconditioning, possible vestibular deficit, decreased 
proprioception, and poor vision.

On November 2002 VA audiology examination, it was noted that 
otoscopy revealed external auditory canals and tympanic 
membranes intact bilaterally.  It was also noted that 
tympanometry indicated type A tympanograms bilaterally, 
suggesting normal middle ear function.

May 2003 VA treatment records indicate that the Veteran noted 
chronic problems with vacillating vertigo and balance despite 
vestibular exercises and work with gait and balance services 
in the recent past.  The Veteran reported continuing to fall 
related to uneven surface, and always falling forward.

August 2003 private treatment notes indicate that the Veteran 
complained of some disequilibrium, which he had had for 
several years.  It was noted that he did not have any 
vertigo, that there was some disequilibrium, and that he had 
fallen a couple of times.  Examination of the ears showed 
that both drums showed some old areas of perforation and 
atrophy, which had healed over, and that both middle ears 
were well aerated.  There was no evidence of fluid or 
infection.   The examiner noted that he reviewed the 
Veteran's previous head CT scan without contrast, which was 
unremarkable.  The Veteran was diagnosed as having chronic 
disequilibrium, multifactorial, which was noted to be likely 
due to peripheral weakness versus some probable lower 
extremity neurologic dysfunction from his disc problem in the 
past, in combination with the normal aging process.

On March 2005 VA audiology examination, otoscopy reveled 
clear ear canals and intact tympanic membranes bilaterally.  
Tympanometry revealed normal middle ear function bilaterally.

December 2005 VA notes indicate that the Veteran complained 
of chronic worsening problems with vacillating vertigo and 
problems with balance, despite vestibular exercise and work 
with gait and balance service in the recent past.

The Veteran was provided a VA neurological examination in 
September 2008.  After examination of the Veteran and review 
of the claims folder, the VA examiner diagnosed the Veteran 
as having multifactorial disequilibrium syndrome.  It was 
noted that the Veteran appeared to have abnormal nerve 
condition studies, indicating a nonspecific upper and lower 
extremity peripheral sensory neuropathy and motor neuropathy, 
the etiology of which was unclear.  It was also noted that 
the Veteran's balance deficits had been going on for a period 
of time, and that he did have somewhat of a kyphotic type 
posture.  The examiner opined that the Veteran's balance 
deficits were at least as likely as not related to his 
abnormal nerve and other conduction studies, which was likely 
multifactorial due to general aging and postural abnormality.  
The examiner stated that he could not resolve the question of 
whether this was related to the Veteran's in-service land 
mine explosion injury and problems without resorting to mere 
speculation.  The examiner also stated that the Veteran did 
not appear to suffer from vertigo-like symptoms, and that it 
appeared to be a pure balance-type issue, likely related to 
multiple issues including his bilateral upper and lower 
extremity sensory and motor neuropathy.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for vertigo, including as secondary to tinnitus.

Initially, the Board notes that while disequilibrium and 
dizziness have been noted in the medical record, the record 
is inconsistent as to whether the Veteran has a current 
diagnosis of vertigo.  Some of the evidence of record 
indicates vertigo, such as the November 1998 CT scan report 
noting that the consult gave the impression of peripheral 
vertigo, and May 2003 VA treatment records, which indicate 
that the Veteran noted chronic problems with vacillating 
vertigo.  However, the greater weight of the evidence 
indicates that the Veteran does not have vertigo, but rather 
has other etiologies of his disequilibrium and dizziness, 
such as multifactorial disequilibrium, peripheral weakness, 
and some probable lower extremity neurologic dysfunction from 
a disc problem in the past.  In this regard, the Board notes 
medical evidence explicitly indicating that the Veteran does 
not have a current vertigo disability, such as the August 
2003 private treatment notes, noting that the Veteran did not 
have any vertigo, and the September 2008 VA examination 
report, which contains the examiner's statement that the 
Veteran did not appear to suffer from vertigo-like symptoms.

In any event, the Board finds that the evidence does not show 
that any vertigo, or other condition related to dizziness or 
disequilibrium, is etiologically related to either the 
Veteran's service or tinnitus.

The Board notes the Veteran's service treatment records and 
medical records shortly after service indicating complaints 
of and treatment for dizziness.  However, such dizziness was 
noted to be related primarily to anxiety reaction, and not to 
vertigo or any other physical condition.  

Furthermore, the post-service medical record indicates that 
the Veteran's current problems involving dizziness and 
disequilibrium did not begin until 1988, which is more than 
35 years after the Veteran's period of service.  The earliest 
medical evidence of record regarding the Veteran's current 
dizziness and disequilibrium complaints is VA treatment 
records beginning in November 1996.  There is no indication 
in the medical record that the Veteran's current dizziness or 
disequilibrium problems began until 1988.  By the Veteran's 
own account, as noted in June 2000 private treatment records, 
he was in his usual state of health until around 1988, when 
he suddenly began having trouble with his equilibrium.  It 
was also noted in those June 2000 records that the Veteran's 
symptoms eventually resolved, but that he would have 
recurrent nonspecific spells of disequilibrium, and that, 
since December 1997, the Veteran's symptoms had become worse.  
Likewise, December 1998 VA treatment records indicate that 
the Veteran had a history of dizzy spells, which had been 
unchanged over the past 10 years. 

Moreover, the competent medical evidence of record indicates 
that the Veteran's symptoms of dizziness and disequilibrium 
are not related to either tinnitus or a service-related 
condition.  In June 2000, a private medical examiner gave the 
opinion that the Veteran's imbalance was most likely 
secondary to probable sensory length-dependent peripheral 
neuropathy.  April 2001 VA notes indicate that vestibular 
screening was negative, and that factors contributing to 
falls included lower extremity weakness, general 
deconditioning, possible vestibular deficit, decreased 
proprioception, and poor vision.  August 2003 private 
treatment notes indicate a diagnosis of chronic 
disequilibrium, multifactorial, which was noted to be likely 
due to peripheral weakness versus some probable lower 
extremity neurologic dysfunction from his disc problem in the 
past, in combination with the normal aging process.  On VA 
neurological examination in September 2008, the examiner 
opined that he could not resolve the question of whether the 
Veteran's current complaints were related to the Veteran's in 
service land mine explosion injury and problems without 
resorting to mere speculation, that the Veteran did not 
appear to suffer from vertigo-like symptoms, and that it 
appeared to be a pure balance-type issue, likely related to 
multiple issues including his bilateral upper and lower 
extremity sensory and motor neuropathy.  Even when vertigo 
has been considered as a diagnosis, there is no medical 
opinion or other competent medical evidence of record 
indicating that a nexus exists between vertigo or any other 
dizziness and disequilibrium symptoms and tinnitus, an in-
service injury, or the Veteran's period of service in any 
way.

Thus, the Board finds a preponderance of the evidence to be 
against the Veteran's claim.  Accordingly, service connection 
for vertigo is not warranted.

III. Increased Disability Ratings

The Veteran argues that he is entitled to a disability rating 
in excess of 10 percent for residuals of metallic fragment 
injury to the left facial area with chipped fragments of the 
right orbit and metallic fragments in the left maxilla, and 
an initial compensable disability rating for bilateral 
hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  

Furthermore, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Staged ratings are thus also appropriate where 
there are multiple time periods with distinctly different 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  For an increased 
rating claim, VA focuses on the evidence concerning the state 
of the disability from the time period one year before the 
claim was filed until VA makes a final decision on the claim.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Residuals of metallic fragment injury to the left facial 
area with chipped fragments of the right orbit and metallic 
fragments in the left maxilla

The Veteran's residuals of metallic fragment injury to the 
left facial area with chipped fragments of the right orbit 
and metallic fragments in the left maxilla are rated under 
Diagnostic Code (DC) 6512 for frontal, chronic sinusitis, and 
are thus rated under the General Rating Formula for 
Sinusitis.  38 C.F.R. § 4.97, DC 6512.  In this regard, it is 
noted that service connection was granted for sinusitis in 
1953, albeit that such disability was later recharacterized 
as being part and parcel of residual disability caused by 
metallic fragment injury to the face.  As sinusitis appears 
to cause the most predominant symptoms, the discussion will 
focus on this disability. 

Under the General Rating Formula for Sinusitis, the following 
applies: a noncompensable evaluation is awarded where the 
condition is detected by x-ray only.  A 10 percent evaluation 
is warranted where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted where there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, DC 6512.

December 2001 private medical treatment records indicate that 
the Veteran reported nasal and sinus symptoms going back to 
the early 90s, and that he reported occasional episodes of 
what sounded like acute sinusitis with purulent rhinorrhea 
over the past several years, congestion, postnasal discharge, 
and occasional pressure.  It was noted that he currently 
complained of bilateral nasal congestion and crusting.  On 
examination, the Veteran was noted not to have any crusting, 
scabbing, pus, polyps or masses of the nose.  The Veteran was 
diagnosed as having no evidence of acute or chronic 
sinusitis.

The Veteran was afforded a VA examination in November 2002.  
On examination, the Veteran denied any fixed airway 
obstruction, although he did have alternating left greater 
than right nasal airway obstruction, and he denied any 
purulent nasal discharge other than five to six times yearly.  
He also reported post-nasal drips, and denied dyspnea at rest 
or with exertion.  On examination, there was noted to be 
crusting on bilateral inferior turbinates, but no pus, polyps 
or purulence noted from the middle meatus.  The Veteran was 
diagnosed as having allergic rhinitis, now with acute flares 
of sinusitis, and no evidence of any chronic sinusitis on 
examination, which was supported by private CT scans from 
December 2001.  The examiner opined that he could not find 
any reason to suspect that the Veteran was having 
complications or residuals from the metallic fragments in the 
right orbit and left maxilla, that is allergic rhinitis was 
not maximally managed, and that he could find no residuals of 
sinus condition becoming worse.

January 2005 VA treatment records indicate that the Veteran 
was treated for what he felt was a sinus infection for the 
past three weeks, which included sinus pressure and blowing 
blood-tinged mucous and scabs out of his nose.  He reported 
feeling the same as in the past when he had a flare of 
sinusitis, such as having a throbbing headache.  The Veteran 
was noted not have had drainage or active bleeding, and to 
have no purulent discharge.  The Veteran was diagnosed as 
having chronic sinusitis, and was advised to use a salt spray 
and to keep his nasal passage moist with a Vaseline-like 
product.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran reported getting daily clear nasal discharge, which 
sometimes changed to yellow and green, and green, thick, 
nasal discharge with facial pain and pressure approximately 
three times a year, which, on review of his prior 
compensation and pension narrative, appeared to be less than 
the previous five or six times initially stated.  It was 
noted that the Veteran did have daily left formal throbbing 
headaches, but that these coincided with the thick nasal 
discharge and sinusitis episodes.  It was noted that when 
asked why he thought his sinusitis was worse, the Veteran 
replied that he did not know.  On examination, there was no 
change in breathing in the nasal airway, the Veteran did not 
describe allergic attacks or incapacitation, tympanic 
membranes showed a right anterior monomer and were intact and 
mobile, the left tympanic membrane was clear to 
pneumatoscopy, and the nasal cavity and middle meatus were 
clear bilaterally.  There were no polyps, no purulent 
discharge, no sinus pain or pressure to palpation, and no 
significant nasal obstruction.  The Veteran was diagnosed as 
having chronic rhinosinuitis, frontal.  It was noted that, by 
subjective history, it appeared that the episodes of 
sinusitis had gotten less frequent, that he did have left 
frontal headaches, but that it was unclear as to whether 
these were caused by his sinus symptoms.  It was also noted 
that, on physical examination, there was no evidence of 
current active disease.

December 2005 VA treatment records indicate that a VA 
advanced practice registered nurse opined that the Veteran's 
chronic frontal sinusitis was productive of more than six 
nonincapacitating episodes per year of sinusitis, 
characterized by headaches, pain, and purulent discharge or 
crusting.

January 2006 VA notes indicate that the Veteran presented 
with nasal drainage of thick, green, yellow, blood-tinged 
fluid, sneezing, and post nasal drip.  January 2006 CT scan 
of the sinus revealed a moderate amount of mucosal thickening 
of the bilateral maxillary sinuses, and minimal mucosal 
disease through the ethmoids.  There was no acute bony 
abnormality or suspicious bone lesion.  The Veteran was 
diagnosed as having maxillary and ethmoid sinusitis, and no 
destructive bony process.  It was noted that it was apparent 
that the Veteran had had surgery previously with a small 
window created to the left maxillary sinus just inferior to 
the left inferior nasal turbinate, with no other postsurgical 
changes seen in the area. 

October 2007 VA treatment records indicate that the Veteran 
complained of pain in the right frontal sinus for three 
months, with recent onset of pain that started at the top of 
the left ear and radiated to the left frontal sinus region.  
The Veteran reported that he had constant draining of the 
sinus and post nasal drip, and he reported frontal headaches 
on and off for the last two months.  October 2007 VA CT scan 
demonstrated that the frontal sinus was normally developed 
and aerated clear, the ethmoid air cells were normal, there 
was a moderate mucosal thickening in both maxillary antra, 
more pronounced on the right side, secondary to chronic 
maxillary sinusitis bilaterally, and sphenoid sinuses were 
normal.  The Veteran was diagnosed as having frontal sinuses, 
ethmoid air cells, and sphenoid sinuses normally visualized, 
with moderate chronic maxillary sinusitis bilaterally, and no 
acute sinusitis.

After reviewing the record, the Board finds that the 
Veteran's residuals of metallic fragment injury to the left 
facial area, which include sinusitis, approximate the 
criteria for a 30 percent disability rating, but no more, 
under DC 6512. 

The medical record reflects treatment for episodes of 
nonincapacitating episodes of sinusitis, characterized by 
headaches, pain, and purulent discharge or crusting.  The 
opinion of the December 2005 VA advanced practice registered 
nurse was that the Veteran's chronic frontal sinusitis was 
productive of more than six nonincapacitating episodes per 
year of sinusitis, characterized by headaches, pain, and 
purulent discharge and crusting.  Thus, resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's residuals of metallic fragment injury to the left 
facial area approximate sinusitis productive of more than six 
nonincapacitating episodes per year, characterized by 
headaches, pain, and purulent discharge and crusting.

The Board notes that on several occasions prior to the 
opinion of the December 2005 VA advanced practice nurse, the 
medical record indicated six or fewer episodes of sinusitis 
per year.  December 2001 private medical treatment records 
indicate that the Veteran reported occasional episodes of 
what sounded like acute sinusitis with purulent rhinorrhea 
over the past several years.  On November 2002, examination, 
the Veteran denied any purulent nasal discharge other than 
five to six times yearly.  In March 2005, the Veteran 
reported episodes approximately three times a year, which was 
noted to be less than the previous five or six times 
initially stated.  

However, subsequent to the December 2005 VA opinion, there is 
no medical opinion or other medical evidence of record 
showing that the Veteran's disability approximates 6 episodes 
or fewer of sinusitis a year.  Thus, resolving doubt in the 
Veteran's favor, the Board finds that the criteria for a 30 
percent rating under DC 6512 have been met.

The Board also finds that a 50 percent disability rating is 
not warranted.  Although the record reflects that the Veteran 
has had surgery previously, with a small window created to 
the left maxillary sinus just inferior to the left inferior 
nasal turbinate, it does not reflect either radical surgery 
with chronic osteomyelitis or repeated surgeries.  
Furthermore, it does not reflect near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting.  Numerous medical 
treatment records for the relevant period do not indicate 
sinusitis symptoms, and several specifically indicate that 
sinusitis was not found on examination.  Also, the Board 
again notes the reports in December 2001, November 2002, and 
March 2005 that the Veteran had occasional sinusitis 
episodes, or six or less sinusitis episodes per year.  In 
this regard, the medical opinion or report most favorable to 
the Veteran is the December 2005 VA opinion that the 
Veteran's chronic frontal sinusitis was productive of more 
than six nonincapacitating episodes of sinusitis.  There is 
no opinion or other competent medical evidence of record 
indicating that the Veteran's disability of metallic fragment 
injury to the left facial area is of the level of severity 
contemplated by a 50 percent rating under DC 6512.

Thus, the Board finds that the criteria for a 50 percent 
disability rating under DC 6512 have not been met at any 
point during the period relevant to the instant claim.  See 
Hart, 21 Vet. App. 505.  Accordingly, a disability rating of 
30 percent, but no more, is warranted.

B. Bilateral hearing loss

The assignment of disability ratings for hearing impairment 
is to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), DC 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

In the instant case, there are multiple audiological 
examination reports of record, including a December 2001 
private examination, a November 2002 VA examination, an 
August 2003 private examination, a March 2005 VA examination, 
an April 2006 private examination, and an August 2008 VA 
examination.  

Of these examinations, the Veteran's hearing loss was 
measured as being most severe, with audiology scores 
resulting in the highest numerical designations on 
application of table VI, during the August 2003 private 
examination.  This examination showed that the pure tone 
hearing threshold levels at 1000, 2000, 3000, and 4000 hertz 
were respectively 40, 40, 65, and 70 on the right; and 30, 
25, 40, and 75 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 54 dB 
for the right ear, and 43 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and 88 percent in the left ear.

Application of table VI to these scores results in a Roman 
numeral designation of IV for the right ear, and II for the 
left ear.  This combination, when applied to table VII, 
results in a 0 percent evaluation for hearing impairment 
under DC 6100.

As the audiology scores of record resulting in the highest 
numerical designations on application of table VI result in a 
0 percent evaluation, the Veteran's bilateral hearing loss 
does not approximate the criteria for a disability rating in 
excess of 0 percent, and has not done so at any point during 
the period relevant to the instant claim.  Accordingly, an 
initial disability rating in excess of 0 percent for 
bilateral hearing loss is not warranted.  See Fenderson, 12 
Vet. App. at 126.

The Board is aware that the Veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The Veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under these circumstances, a basis for 
a higher rating is not shown.


ORDER

1. Service connection for a bilateral eye disorder is denied.

2. Service connection for vertigo, to include as secondary to 
tinnitus, is denied.

3. Entitlement to a disability rating of 30 percent for 
residuals of metallic fragment injury to the left facial area 
with chipped fragments of the right orbit and metallic 
fragments in the left maxilla is granted, subject to the law 
and regulations governing the award of monetary benefits.

4. Entitlement to an initial compensable disability rating 
for bilateral hearing loss is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


